DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “procedures (1) and (2) below” creates confusion as to what procedures are recited. First, it is unclear where below is intended to reference (i.e. in the same claim, on the same page, etc.?). Second, the use of ( ) creates confusion as to whether the concepts within the ( ) are in fact recited claim elements.
Regarding claim 1, the recitations of “a normal time” lack clear understanding. What is “a normal time”, what isn’t a “normal time”? Note the claim does define three other aspects, “the membrane filtering process”, “the cleaning process”, and “an initial 
Regarding claim 1, the recitation of “a normal time” in (2) creates confusion as to whether this is the same or a different normal time from that set forth in (1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001070758 A (cited on the 5/18/2021 IDS) in view of Kawanishi et al. (USP 5,647,988) and with evidence from Yaacov (US 2008/0314842).
Regarding claim 1, ‘758 discloses a membrane filtration method comprising a membrane filtering process to filter water to be treated with a filtering membrane by adding a coagulant to the water to be treated (background, 6th paragraph on the 1st page of the provided machine translation), the water being sewage treatment; sewage water being well understood to the ordinary artisan to routinely inherently or obviously contain virus (see Yaacov [0003]), wherein the membrane filtration process is performed (see ‘758 generally) and at least filtering the water to be treated to which the coagulant is added in an larger amount in an initial filtration period than during routine filtration (page 2 of provided machine translation, 3rd full paragraph beginning with “The operation of the above structure will be described below…” and page 3 , second paragraph).
‘842 does fails to describe the membrane operation in combination with alternating filtration, backwashing type cleaning programs.
Kawanishi discloses a method of backwashing ceramic membranes (title/abstract) wherein the membranes are filtering water containing coagulants (C3/L65-C4/L10). Kawanishi provides the filtering process and backwashing process are performed alternatively (i.e. repeated, C4/L30-65).

Regarding claim 2, ‘842 further provides the initial period includes a water filling process (page 2, third complete paragraph; initial operation filling the membrane; note claims do not require starting from a purged or empty membrane).
Regarding claim 3, ‘842 discloses an initial period of filtration (initial operation prior to steady operation, third complete paragraph on page 2 of the translation). ‘842 does not expressly provide an amount of time occupied by this initial period of filtration. However, a time of up to 5 minutes can be reasonably construed as part of an initial operation; note the claim does not set forth that the larger amount of coagulant be provided the entire time of the initial filtration period. Alternatively, one having ordinary skill in the art at the time of the filing of the invention would have found it to be obvious to have optimized the time of initial operation leading to steady state operation to be 5 minutes after the start of the process for the purpose of achieving efficient membrane plant operation with minimal downtime and to adequately achieve a stable steady operation. The particular timeline of operation is not established as having any particular benefit or unexpected result. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 4, ‘842 further provides ceramic membranes (page 2 of provided machine translation, 5th full paragraph).
Regarding claim 5, ‘842 as modified by Kawanishi provides that the initial period of filtration is an initial period after filtration process (‘842 provides the higher dose as part of initial operation; restart after cleaning is an initial operation prior to steady state filtration).
Regarding claim 6, Kawanishi as noted above provides backwashing (title/abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/           Primary Examiner, Art Unit 1796